t c memo united_states tax_court adel abdalla petitioner v commissioner of internal revenue respondent docket no filed date linda s bednarz and kenneth j rubin for respondent memorandum opinion vasquez judge this case is before the court on respondent's motion for entry of default judgment pursuant to rule a by separate notices of deficiency respondent determined additions to petitioner's federal_income_tax for fraud under sec_6653 as follows all rule references are to this court's rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue prior to the issuance of the notices of deficiency but continued additions to tax3 sec sec sec year deficiency b a b b b -0- dollar_figure dollar_figure --- -0- --- --- dollar_figure background petitioner invoked the jurisdiction of this court on date by timely filing a petition for redetermination petitioner resided in schnecksville pennsylvania at the time the petition was filed respondent's answer filed on date after an extension to file the answer was granted asserted affirmative allegations of fact in support of the foregoing additions to tax for fraud respondent's answer reads in pertinent part as follows further answering the petition and in support of the determination that a part of the underpayments of tax required to be shown on the petitioner's income_tax returns for the taxable years and are due to fraud the respondent alleges continued subsequent to being contacted by the internal_revenue_service regarding the examination of his originally filed and returns petitioner filed amended returns wherein he admitted understating his tax_liabilities for and in the amounts of dollar_figure and dollar_figure respectively the filing of amended returns however does not vitiate any fraud perpetrated when the returns were due see 464_us_386 the additions to tax for fraud determined by respondent in the notices of deficiency were based on the understated tax_liabilities reported by petitioner on his amended and returns a during each of the taxable years and the petitioner owned and operated papa's restaurant in schnecksville pennsylvania a sole_proprietorship b during the taxable years and petitioner's restaurant earned gross_receipts of dollar_figure and dollar_figure respectively on his original income_tax returns for and petitioner reported gross_receipts of dollar_figure and dollar_figure respectively c during the taxable years and petitioner's cost_of_goods_sold were dollar_figure and dollar_figure respectively on his original income_tax returns for and petitioner reported cost_of_goods_sold of dollar_figure and dollar_figure respectively d the petitioner understated his taxable_income on his income_tax returns for the taxable years and in the amounts of dollar_figure and dollar_figure respectively e the petitioner understated his income_tax liabilities on his income_tax returns for the taxable years and in the amounts of dollar_figure and dollar_figure respectively f petitioner adel abdalla fraudulently and with intent to evade taxes for the taxable years and filed false income_tax returns for said years that omitted the skimmed cash receipts and understated cost_of_goods_sold g respondent's determination of the omission_of_income and cost_of_goods_sold is corroborated by the fact that petitioner filed two documents captioned amended united_states individual income_tax returns for the years and with the internal_revenue_service center in philadelphia pennsylvania including all the omitted income for these years these amended returns were received at the internal_revenue_service center on date said documents were not sent to the internal_revenue_service center until the examination_division had contacted the petitioner regarding his and federal_income_tax returns h respondent's determination of the understatement of cost_of_goods_sold has also been corroborated by documenting cost_of_goods_sold through contact with petitioner's suppliers i in an effort to avoid detection of the skimmed cash receipts petitioner purchased a large amount of his supplies with cash and only reported a portion of his cost_of_goods_sold during and j petitioner fraudulently and with intent to evade taxes falsely informed his return preparer in and that all gross_receipts and cost_of_goods_sold were reported on the original income_tax returns and that he had no additional income or expenses for those years k petitioner adel abdalla's fraudulent understatements of his gross_receipts and cost_of_goods_sold on his income_tax returns for and is part of a two year pattern of intent to evade taxes l the petitioner fraudulently and with intent to evade taxes omitted from his income_tax returns for the taxable years and substantial amounts of gross_receipts from his schedule c restaurant business in the amounts of dollar_figure and dollar_figure respectively m the petitioner fraudulently and with intent to evade taxes omitted from his income_tax returns for and substantial amounts of cost_of_goods_sold from his schedule c restaurant business in the amounts of dollar_figure and dollar_figure respectively n a part of each deficiency in income_tax for the taxable years and is due to fraud with intent to evade taxes petitioner filed a reply on date wherein he denied generally portions of respondent's answer relating to petitioner's alleged fraudulent conduct by notice dated date the court set this case for trial at the philadelphia pennsylvania trial session beginning on date this notice specifically stated that your failure to appear may result in dismissal of the case and entry of decision against you on date petitioner's counsel filed a motion to withdraw their representation of petitioner that motion recites that petitioner removed himself from the united_states subsequent to filing the petition in this case following a criminal indictment against him in the u s district_court for the eastern district of pennsylvania and that thereafter petitioner had not cooperated with his counsel in preparing this case for trial the motion also provided a mailing address in egypt where petitioner's counsel believed mr abdalla could be reached the court by order dated date granted the motion of counsel to withdraw and stated the following ordered that if petitioner fails to appear in person or by counsel at the trial session and if petitioner continues to be a fugitive from justice and fails to prepare his case for trial the court will consider dismissing this case for failure properly to prosecute and will enter decision for respondent the court served a copy of the date order and a copy of the court's standing_pretrial_order on petitioner at both the schnecksville pennsylvania address provided by him in his petition and the address in egypt provided by petitioner's counsel in their motion to withdraw representation there is no indication in the court's records that petitioner did not receive the pretrial order the date order or the notice setting this case for trial which was previously served on petitioner at his schnecksville pennsylvania address rule b requires parties to notify the court of any change_of mailing address this case was called at the court's trial calendar in philadelphia pennsylvania on date petitioner did not appear at that time respondent filed her motion for default judgment pursuant to the provisions of rule a discussion rule a provides that if any party fails to plead or otherwise proceed as provided by the rules or as required by the court such party may be held in default on the motion of the other party 91_tc_1049 affd 926_f2d_1470 6th cir the action or nonaction on the part of a taxpayer that constitutes sufficient grounds to apply rule a in proceedings before us is a matter within this court's discretion id in light of the affirmative allegations in respondent's answer petitioner's failure to appear and to proceed with prosecution of his case despite the court's warning in its notice setting this case for trial its pretrial order and its date order granting the motion of petitioner's counsel to withdraw constitutes sufficient grounds for the entry of a default judgment against him the entry of default under rule a has the effect of admitting all well-pleaded facts in the commissioner's answer id pincite8 87_tc_1403 this is true even when a reply has been filed by a taxpayer which addresses the facts pleaded by the commissioner in her answer smith v commissioner f 2d pincite 79_tc_132 ndollar_figure the necessary effect of defaulting petitioner is to deem admitted the affirmative allegations in the answer irrespective of petitioner's denial in the reply the sanction thus converts the denial into an admission affd 703_f2d_1063 8th cir entry of a default decision as to the additions to tax for fraud on which the commissioner has the burden_of_proof is appropriate upon a determination which is within this court's discretion that the pleadings set forth sufficient facts to support such a decision smith v commissioner t c pincite- based upon the pleadings in this case there is ample support for finding that petitioner fraudulently underpaid his taxes for the years in issue the facts contained in the answer are sufficient to establish the existence of fraudulent conduct by petitioner prominent among the matters contained in the pleadings are petitioner's admissions that the omission of specific items of income for the years in issue is part of a 2-year pattern of intent to evade taxes petitioner understated taxable_income for those years and a part of each understatement for the years in issue is due to fraud with intent to evade taxes the above-pleaded facts clearly establish that petitioner fraudulently underpaid his income taxes for the years in issue thus we are satisfied that the additions to tax for fraud for the years in issue should be sustained by the entry of a default against petitioner pursuant to rule a to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent we are mindful of the decision of the u s court_of_appeals for the third circuit to which an appeal of this case would lie in 41_f3d_103 3d cir revg tcmemo_1993_213 however the situation in estate of spear and that of this case are wholly dissimilar petitioner has simply failed to participate in the preparation for or trial of his case before us
